It is ordered that the Honorable Oren Harris, Senior Judge of the United States District Court for the Western District of Arkansas, be, and he is hereby, appointed Special Master in this case. The Special Master shall have authority to fix the time and conditions for filing of additional pleadings and to direct subsequent proceedings, and authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The Master is directed to submit such reports as he may deem appropriate.
The Master shall be allowed his actual expenses, the allowances to him, the compensation paid ‘to his technical, stenographic, and clerical assistants, the cost of printing his reports, and all other proper expenses shall be charged against *997and be borne by the parties in such proportion as the Court may hereafter direct.
It is further ordered that if the position of Special Master becomes vacant during the recess of the Court, The Chief Justice shall have authority to make a new designation which shall have the same effect as if originally made by the Court herein.
The motion of Robert J. Foley et al. for leave to intervene is referred to the Special Master. [For earlier order herein, see ante, p. 810.]